             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:21-cv-00018-MR
          (CRIMINAL CASE NO. 1:17-cr-00046-MR-WCM-5)


RICHARD ARLEE CHAMPION,         )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )                   ORDER
                                )
              Respondent.       )
_______________________________ )

     THIS MATTER is before the Court on Petitioner’s pro se Motion to

Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [Doc.

1]. Also pending are Petitioner’s Application to Proceed in District Court

Without Prepaying Fees or Costs [Doc. 2], Motion to Appoint Counsel [Doc.

3], and Motion to Traverse the Government’s Response [Doc. 4].

     A jury found Petitioner guilty of conspiracy to distribute and possess

with intent to distribute 50 grams or more of actual methamphetamine and

possession with intent to distribute 50 grams or more of actual

methamphetamine. [See Criminal Case No. 1:17-cr-00046-MR-WCM (“CR”)

Doc. 161: Verdict]. He was sentenced on April 26, 2018 to 262 months’

imprisonment followed by 10 years of supervised release. [CR Doc. 180:



        Case 1:21-cv-00018-MR Document 5 Filed 01/19/21 Page 1 of 5
Judgment entered Apr. 30, 2018].            The Fourth Circuit Court of Appeals

affirmed the Judgment in an opinion issued on June 11, 2019. United States

v. Champion, 777 F. App’x 66 (4th Cir. 2019).               Petitioner obtained an

extension of time until January 10, 2020 to file a petition for writ of certiorari.

See United States v. Champion, No. 18-4274, Doc. 66 (Nov. 6, 2019).

However, the Petitioner did not file a petition for writ of certiorari.

      Petitioner filed the pro se § 2255 Motion to Vacate on January 7, 2021.1

[Doc. 1].    The Motion to Vacate includes only headings for claims of

ineffective assistance of counsel (Claim (1)) and of substantive errors

(Claims (2)-(4)).    Petitioner explains in a Letter to the Clerk of Court that

accompanied his Motion to Vacate that he intends to file a memorandum in

support of his claims. [Doc. 1-1]. No such document has been filed to date

      The § 2255 Motion to Vacate is insufficient to proceed in that it fails to

state the facts supporting each ground. See Rule 2(b)(2), 28 U.S.C. foll. §

2255. Petitioner shall have thirty (30) days to amend his § 2255 Motion to

Vacate to correct this deficiency, subject to all timeliness and procedural

requirements.     Piecemeal filing will not be permitted.          Petitioner should


1 Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prison mailbox rule); Rule
3(d), Rules Governing § 2255 Proceedings in the United States District Courts
(addressing inmate filings).


                                           2



         Case 1:21-cv-00018-MR Document 5 Filed 01/19/21 Page 2 of 5
specifically address why his Amended Motion to Vacate is timely.2                        If

Petitioner fails to amend his § 2255 Motion to Vacate in accordance with this

Order and within the specified time, this action will be dismissed and closed

without further notice.

      Petitioner has filed a number of motions which will be addressed in

turn. First, Petitioner has filed an Application seeking to proceed in this case

in forma pauperis. [Doc. 2]. Petitioner’s Application will be denied as moot,

as § 2255 proceedings do not require a filing fee. See United States v. Frady,

456 U.S. 152, 182 n.6 (1982); Rules 1, 3, 28 U.S.C. foll. § 2255, Advisory

Committee Notes.

      Next, Petitioner has filed a Motion for Appointment of Counsel in which

he states that he is indigent and cannot afford a lawyer, that he lacks legal

training or expertise in the law, and that his correctional institution has been

“locked down with modified movement, having absolutely no access to any

research tools or materials” due to the COVID-19 pandemic. [Doc. 3 at 1].



2 Petitioner was previously informed of the one-year statute of limitations that applies to
§ 2255 proceedings. [See CR Doc. 214]. He is further advised that equitable tolling of
the period to file a petition for collateral review is available when the petitioner
demonstrates “(1) the has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way and prevented timely filing.” Holland v.
Florida, 560 U.S. 631, 649 (2010); see Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)
(“Generally, a litigant seeking equitable tolling bears the burden of establishing two
elements.”).
                                            3



          Case 1:21-cv-00018-MR Document 5 Filed 01/19/21 Page 3 of 5
      There is no constitutional right to the appointment of counsel in a §

2255 proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In §

2255 actions, appointment of counsel is required where discovery is

necessary or if the matter proceeds to an evidentiary hearing. Rules 6(a),

8(c), 28 U.S.C. foll. § 2255. Further, the Court may appoint counsel to a

financially eligible habeas petitioner if justice so requires. See 18 U.S.C. §

3006A(a)(2)(B).

      The Petitioner’s indigence and lack of legal knowledge do not warrant

the appointment of counsel. Further, he has not demonstrated that the

COVID-19 pandemic warrants the appointment of counsel at this time.

Petitioner alludes to institutional restrictions that have resulted in “no access”

to “research tools or materials.” However, he fails to adequately describe

the nature and duration of these restrictions or explain why the assistance of

counsel is required. The Motion is therefore denied.

      Finally, the Petitioner has filed a “Motion to Traverse the Government’s

Response” [Doc. 4], in which he seeks leave to file a reply should the

Government be required to respond to the Motion to Vacate. This Motion is

denied as moot because the Rules applicable to § 2255 proceedings provide

that a reply is permitted; no leave of Court is required. See Rule 5(d), 28

U.S.C. foll. § 2255.
                                        4



         Case 1:21-cv-00018-MR Document 5 Filed 01/19/21 Page 4 of 5
      IT IS, THEREFORE, ORDERED that:

      (1)   Petitioner shall have thirty (30) days in which to amend his §

2255 Motion to Vacate in accordance with this Order, subject to all timeliness

and procedural requirements. His failure to do so will result in this action’s

dismissal without further notice;

      (2)   Petitioner’s Application to Proceed in District Court Without

Prepaying Fees or Costs [Doc. 2] is DENIED AS MOOT;

      (3)   Petitioner’s Motion to Appoint Counsel [Doc. 3] is DENIED; and

      (4)   Petitioner’s Motion to Traverse the Government’s Response

[Doc. 4] is DENIED AS MOOT.

      The Clerk of Court is respectfully directed to send the Petitioner a blank

§ 2255 form along with a copy of this Order.

      IT IS SO ORDERED.
                           Signed: January 18, 2021




                                           5



        Case 1:21-cv-00018-MR Document 5 Filed 01/19/21 Page 5 of 5
